

115 HR 4750 IH: TPS Act
U.S. House of Representatives
2018-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4750IN THE HOUSE OF REPRESENTATIVESJanuary 10, 2018Mr. Coffman introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo terminate the granting of temporary protected status to aliens, to provide for adjustment of
			 status for former temporary protected status holders, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the TPS Act. 2.Termination of grants of temporary protected statusSection 244 of the Immigration and Nationality Act (8 U.S.C. 1254a) is amended by adding at the end the following:
			
				(j)Termination
 (1)In generalBeginning on the date of the enactment of this subsection, no alien shall be eligible for a new grant of temporary protected status under this section, except for an alien with an application under subsection (a) pending on such date pursuant to a designation of a foreign state made under subsection (b) before such date.
 (2)Extension of periodNotwithstanding any other provision of this section, in the case of an alien having temporary protected status on the date of the enactment of this subsection, or obtaining a grant of temporary protected status pursuant to an application described in paragraph (1), the period in which the alien is granted temporary protected status under this section is deemed to be the 3-year period beginning on the date of the enactment of this subsection, and the documentation described in subsection (d) shall be valid during such period. The provisions of subsections (c) through (h) shall continue to apply during such period..
		3.Permanent resident status for former TPS holders
 (a)In generalThe Secretary of Homeland Security shall adjust the status of an alien to that of an alien lawfully admitted for permanent residence if the alien—
 (1)had temporary protected status on the day before the end of the 3-year period beginning on the date of the enactment of this Act;
 (2)makes application for such adjustment during period beginning 6 months before the end of the 3-year period beginning on the date of the enactment of this Act;
 (3)is admissible as an immigrant under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) at the time of examination for adjustment of such alien, except that in the determination of the alien’s admissibility for purposes of this section, the Secretary shall apply the terms of section 244(c)(2)(A) of such Act (8 U.S.C. 1254a(c)(2)(A)); and
 (4)otherwise satisfies the requirements of this section. (b)ProceduresThe Secretary shall by rule establish a procedure allowing eligible individuals to apply for the relief available under this section without requiring placement in removal proceedings and without requiring the immediate availability of an immigrant visa pursuant to the provisions of the Immigration and Nationality Act (8 U.S.C. 1101 et seq.). Such procedure shall provide for the ability of a minor to apply for such relief, including through a legal guardian or counsel. Except as provided in subsection (g), aliens provided status under this section shall not be subject to, or counted against, any numerical limitation under sections 201 through 203 of the Immigration and Nationality Act (8 U.S.C. 1151–1153).
 (c)Application feeThe Secretary may require an alien applying for permanent resident status under this section to pay a reasonable fee that is commensurate with the cost of processing the application.
 (d)Submission of biometric and biographic dataThe Secretary may not grant an alien permanent resident status under this section unless the alien submits biometric and biographic data, in accordance with procedures established by the Secretary. The Secretary shall provide an alternative procedure for aliens who are unable to provide such biometric or biographic data because of a physical impairment.
			(e)Background checks
 (1)Requirement for background checksThe Secretary shall utilize biometric, biographic, and other data that the Secretary determines appropriate—
 (A)to conduct security and law enforcement background checks of an alien seeking permanent resident status under this section; and
 (B)to determine whether there is any criminal, national security, or other factor that would render the alien ineligible for such status.
 (2)Completion of background checksThe security and law enforcement background checks of an alien required under paragraph (1) shall be completed, to the satisfaction of the Secretary, before the date on which the Secretary grants such alien permanent resident status under this section.
				(f)Treatment of aliens pending grant of permanent residence
 (1)Limitation on removalThe Secretary or the Attorney General may not remove an alien who has pending an application for relief under this section and appears prima facie eligible for such relief.
				(2)Provisional protected status
 (A)In generalIn the case of an alien described in paragraph (1), the Secretary shall grant provisional protected presence to the alien and shall provide the alien with employment authorization effective until the date on which—
 (i)the alien’s application for relief under this section is finally denied; or (ii)the Secretary adjusts the status of the alien to that of an alien lawfully admitted for permanent residence.
 (B)Status during period of provisional protected presenceAn alien granted provisional protected presence is not considered to be unlawfully present in the United States during the period beginning on the date such status is granted and ending on a date described in subparagraph (A), except that the Secretary may rescind an alien’s provisional protected presence and employment authorization under this paragraph if the Secretary determines that the alien—
 (i)poses a threat to national security or a threat to public safety; or (ii)has traveled outside of the United States without authorization from the Secretary.
						(g)Temporary reduction in immigrant visas
 (1)In generalBeginning in fiscal year 2022, subject to paragraph (2), the total number of immigrant visas available for a fiscal year under subsections (c) through (e) of section 201 of the Immigration and Nationality Act (8 U.S.C. 1151), as modified by subsections (d) and (e) of section 203 of the Nicaraguan Adjustment and Central American Relief Act (8 U.S.C. 1151 note; 8 U.S.C. 1153 note), shall be reduced by 50,000 from the number of visas otherwise available under such subsections for such fiscal year. In carrying out the preceding sentence, each category of family-sponsored, employment-based, and diversity immigrant visas described in section 203 of such Act (8 U.S.C. 1153) shall be reduced in the same proportion as the number of visas otherwise allocable to the category bears to the total number of immigrant visas that otherwise would be available for the fiscal year absent the enactment of this subsection.
 (2)LimitationIn no case shall the reduction under paragraph (1) for a fiscal year exceed the amount by which— (A)the total number of individuals who have adjusted their status to that of aliens lawfully admitted for permanent residence under subsection (a) as of the end of the previous fiscal year; exceeds
 (B)the total of the reductions in available visas under this subsection for all previous fiscal years. (h)DefinitionIn this section, the term Secretary means the Secretary of Homeland Security.
			